Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Response to Arguments
Applicant's amendments filed on 8/12/2022 overcome all the rejections set forth in the previous Office Action. Applicant's arguments filed on 10/09/2012 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Chong et al., US 20130044809 A1, published on February 21, 2013, effectively filed on August 18, 2011, hereinafter Chong,
Bennett, US 20120044987 A1, published on February 23, 2012, hereinafter Bennett, and
AAPA, specification of current application filed by applicant on 6/12/2020, Fig. 3, table 1, [0028-0038], (published as US 20200304787 A1) hereinafter AAPA.  
Ikeda et al., US 20140086501 A1, published on 2014-03-27, filed on 2012-05-24, effectively filed on 2011-06-28, hereinafter Ikeda.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chong, in view of Bennett and AAPA, and further in view of Ikeda.
 	Regarding claim 1, Chong discloses a method comprising:
determining filter coefficients for a two-dimensional (2D) Chong: Figs. 5 and 7; [0093-0097, 0111])
applying the 2D Chong: Fig. 5; [0093-0097]; 2D filter 124 is applied to a pixel of a “reconstructed video block 120” and the claimed “reconstructed coding unit” is interpreted as a portion or region of the video block 120. The claimed “virtual boundary” is interpreted as a boundary between any two adjacent regions such as between “ALF’ed” and “Not Yet ALF’ed” regions or between “SAO’ed” and “Not Yet SAO’ed” regions in the video block 120 or between a region including top 11 rows and a region including bottom 5 rows in the video block 120. See also discussions regarding “boundary” in [0097].) and
outputting the first filtered pixel values. (Chong: 162 of Fig. 7)
Chong does not disclose explicitly but Bennett teaches, in the same field of video processing, finite impulse response (FIR) filter. (Bennett: [0081, 0095])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chong’s disclosure with Bennett’s teachings by combining the method for adaptive loop filtering of a reconstructed picture (from Chong) with the finite impulse response (FIR) filter (from Bennett) to yield nothing more than predictable results since all claimed elements as taught by the prior art references would continue to operate in the same manner, specifically, the method for adaptive loop filtering of a reconstructed picture would continue to work according to Chong with the use of the finite impulse response (FIR) filter and the finite impulse response (FIR) filter would continue to function as taught by Bennett. Therefore, to one of ordinary skill in the art at the time the invention was made, the combination would have been no more "than the predictable use of prior-art elements according to their established functions." The motivation for combining would have been to enable a more flexible and robust method for adaptive loop filtering of a reconstructed picture by having a practical and proven way of implementing the adaptive loop filter, i.e., using the finite impulse response (FIR) filter.
Chong {modified by Bennett} does not disclose explicitly but AAPA teaches, in the same field of video processing, applying the 2D FIR filter to a first pixel p(x,y) at a first virtual boundary of a reconstructed coding unit, wherein x is a coordinate on an x-axis of the reconstructed coding unit and y is a coordinate on a y-axis of the reconstructed coding unit, and computing a first filtered pixel value based on the filtered first pixel p(x,y) and replicated values in which the replicated value for pixel p(x-1,y+1) is replicated from a value of the pixel p(x-1,y-1). (AAPA: Figs. 3B and 3J; [0030, 0038]. Note the character “J” in the center column of the filter is replicated.) Note that even though the teaching of Chong in Fig. 5 and [0093-0097] is explicit only about applying a 2D filter to a pixel at a particular boundary (i.e., a virtual boundary between two shaded regions), same principle can be readily applied to any other boundary well within the capability of a person of ordinary skill in the art at the time the invention was made. However, AAPA explicitly teaches these features.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chong’s {modified by Bennett} disclosure with AAPA’s teachings by combining the method for adaptive loop filtering of a reconstructed picture (from Chong {modified by Bennett}) with the technique of applying the 2D FIR filter to pixels at top and bottom virtual boundaries of a reconstructed coding unit (from AAPA) to yield nothing more than predictable results since all claimed elements as taught by the prior art references would continue to operate in the same manner, specifically, the method for adaptive loop filtering of a reconstructed picture would continue to work according to Chong {modified by Bennett} and the technique of applying the 2D FIR filter to pixels at top and bottom virtual boundaries of a reconstructed coding unit would continue to function as taught by AAPA. Therefore, to one of ordinary skill in the art at the time the invention was made, the combination would have been no more "than the predictable use of prior-art elements according to their established functions." The motivation for combining would have been to enable a better and more flexible method for adaptive loop filtering of a reconstructed picture by having the capability to apply the 2D FIR filter to pixels at both top and bottom virtual boundaries of a reconstructed coding unit and thus accommodating all types’ situations.
The only difference between Chong {modified by Bennett and AAPA} and claim 1 is that instead of replicating a value of the pixel p(x-1,y-1) for pixel p(x-1,y+1) as taught by Chong {modified by Bennett and AAPA} the claim 1 of instant application recites replicating a value of the pixel p(x-1,y) for pixel p(x-1,y+1), which is, however, well known and commonly practiced in the art of virtual boundary processing for adaptive loop filtering (ALF) in video processing as evidenced by the prior art of Ikeda. (Ikeda: Fig. 11c, [0182-0184])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chong’s {modified by Bennett and AAPA} disclosure with Ikeda’s teachings by combining the method for adaptive loop filtering of a reconstructed picture (from Chong {modified by Bennett and AAPA}) with the loop filtering technique (from Ikeda) to yield nothing more than predictable results since all claimed elements as taught by the prior art references would continue to operate in the same manner, specifically, the method for adaptive loop filtering of a reconstructed picture would continue to work according to Chong {modified by Bennett and AAPA} and the loop filtering technique would continue to function as taught by Ikeda. One of ordinary skill in the art would be motivated to combine the teachings from Chong {modified by Bennett and AAPA} and Ikeda since the loop filtering technique of Ikeda would provide a practical and alternative implementation of the method from Chong {modified by Bennett and AAPA} and as a result would make the method from Chong {modified by Bennett and AAPA} better and more flexible by having Ikeda’s alternative implementation.
Therefore, it would have been obvious to combine Chong with Bennett, AAPA and Ikeda to obtain the invention as specified in claim 1.
Regarding claim 2, Chong {modified by Bennett and AAPA and Ikeda} discloses the method of claim 1, wherein determining filter coefficients comprises decoding the filter coefficients from an encoded bit stream. (Chong: “Filter unit 91 may determine the filter from coded filter coefficients included in the encoded bitstream, which are then decoded to form decoded filter coefficients.” ([0078]))
Regarding claim 3, Chong {modified by Bennett and AAPA and Ikeda} discloses the method of claim 1, wherein applying the 2D FIR filter to the first pixel comprises using filter coefficients determined for a neighboring largest coding unit (LCU) of the reconstructed LCU to compute the first filtered pixel value. (AAPA: Figs. 3B and 3J; [0030, 0038]. See also discussions regarding claim 1.)
Regarding claim 4, Chong {modified by Bennett and AAPA and Ikeda} discloses the method of claim 1, wherein the 2D FIR filter is a 10-tap FIR filter with a vertical size of 7 and a horizontal size of 9. (AAPA: Fig. 3)
Claims 5-8 are the apparatus (Chong: Fig. 1; [0025]) claims, respectively, corresponding to the method claims 1-4. Therefore, since claims 5-8 are similar in scope to claims 1-4, claims 5-8 are rejected on the same grounds as claims 1-4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,983,218.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘218 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘218 patent stipulates a method comprising: determining filter coefficients for a two-dimensional (2D) finite impulse response (FIR) filter (lines 3-6); applying the 2D FIR filter using the determined filter coefficients to a first pixel p(x,y) at a first virtual boundary of a reconstructed coding unit, wherein x is a coordinate on an x-axis of the reconstructed coding unit and y is a coordinate on a y-axis of the reconstructed coding unit (lines 19-24); computing a first filtered pixel value based on the filtered first pixel p(x,y) and replicated values in which the replicated value for pixel p(x-1,y+1) is replicated from a value of the pixel p(x-1,y) (lines 26-28); and outputting the first filtered pixel value (line 31), so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the '218 patent.  Furthermore, the additional requirements variously set forth in claims 2-4 of the instant application are variously stipulated by corresponding limitations set forth in claims 2-4 of the '218 patent, so that claims 2-4 of the instant application are also fully anticipated by claims 2-4 of the '218 patent. 
Claims 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-4 of the ‘218 patent in view of Chong.
In the claims 1-4 of the ‘218 patent, a technique for adaptive loop filtering of a reconstructed picture is described but the device to implement the method is not explicitly disclosed. However, it is a common knowledge and practice in the art at the time the invention was made to implement such a technique by a computer or its equivalents as evidenced by the disclosure from Chong (Chong: Fig. 1; [0025]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method of the claims 1-4 of the ‘218 patent with a computer from Chong to yield predictable results of the device implementation of a technique for adaptive loop filtering of a reconstructed picture as specified in claims 5-8 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669